MOSK, J.
I dissent.
I would pose the question in this case somewhat differently: may a father avoid his statutory duty to support his child throughout her minority merely because the mother neglected in divorce proceedings to specifically petition the court to make an award of child support? I would answer that question in the negative.
Since 1971, when these parents dissolved their marriage, the father has contributed nothing for the support of his child. As a result, the taxpayers paid for that support. It would appear equitable, indeed compelling, for the father to repay that sum to the taxpayers.
The defenses of the father are not persuasive, either legally or morally. First, he claims he bought his daughter some clothes on occasion, a stereo, and some dancing lessons. That was considerate but hardly generous, and it did not compensate for his failure to provide the necessities of life for nearly 17 years. Where did he believe the mother was obtaining the resources to put the child’s food on the table? Since he claims to have maintained “a close relationship with his daughter through regular visits,” he cannot have been unaware that the mother was compelled to rely on a public agency to provide the child’s necessities for sustenance.
Second, although the court order was a matter of public record, the father asserts he was unaware of the order, a dubious fact on which the majority heavily rely. They point out the petition for dissolution did not specifically request child support. The authorities they cite, however, are not apposite. While in general a trial judge may not make an award or render a judgment in excess of the prayer of a complaint or petition, no case has denied a court the authority to order support of a child pursuant to Civil Code sections 196 and 4700. Burtnett v. King (1949) 33 Cal.2d 805 [205 P.2d 657, 12 A.L.R.2d 333] involved an award of property; In re Marriage of Wells (1988) 206 Cal.App.3d 1434 [254 Cal.Rptr. 185] was concerned with spousal support not requested in the petition; Greenup v. Rodman (1986) 42 Cal.3d 822 [231 Cal.Rptr. 220, 726 P.2d 1295] was a *1174fraud action; and Becker v. S.P.V. Construction Co. (1980) 27 Cal.3d 489 [165 Cal.Rptr. 825, 612 P.2d 915] involved a breach of contract.
In short, no case has denied a court the power to order a father to comply with his statutory duty to support his child, a duty of which he is deemed to be aware, regardless of the content of a divorce complaint or petition for dissolution. The fact that the mother omitted to check boxes in a printed form can neither proscribe the authority of the court nor eliminate the statutory duty of a father to support his child.
The rule was restated more than four decades ago in Bernard v. Bernard (1947) 79 Cal.App.2d 353, 358 [179 P.2d 625]: “Although the court may completely sever the marital relationship, quite obviously it cannot alter the fact that the mother and father are the parents of their offspring. Therefore, the duty to support as provided in [the Civil Code] exists independently of the marriage status, and is a continuing obligation ‘during the minority of any of the children of the marriage.’ ... It is unaffected by either the interlocutory or final decree and may be enforced by a proper proceeding.” (Italics added; accord Estate of Goulart (1963) 218 Cal.App.2d 260, 263 [32 Cal.Rptr. 229, 6 A.L.R.3d 1380].)
I will concede that the court order for $100 per month in child support, although it appears modest, may not conclusively establish the precise sums due from the father. It would be appropriate for the trial court to take testimony on the child’s needs during her minority as determined by the public agency and on the ability of the father to pay. But I have no doubt of the right of the public agency to seek recompense for reasonable child support it provided during the many years the father neglected his statutory duty.
The majority, obviously concerned about the inequity of their result, suggest alternative procedures, one involving action by the daughter against her father. (Maj. opn., ante, p. 1172, fn. 4.) This seems an unnecessarily abrasive substitute for a perfectly sound action brought by the public agency that expended funds for the daughter’s support, funds that the father should have provided.
I would affirm the judgment of the Court of Appeal.